DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims are vague and indefinite in that they attempt to define structure in terms an unclaimed element such as a floor of a treatment room.    


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,2,4-7, 9-14,17-18,21,22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naylor et al (2010/0069920) in view of Fischer et al. (US 2005/0058257; hereinafter Fischer) and Maschke et al. (US 2009/0024025; hereinafter Maschke).
With respect to claim 1, Naylor et al disclose an imaging apparatus (paragraph [0026]) comprising a patient support platform (figure 1, couch 206), the patient support platform arranged to be rotated about a first patient rotation axis by a patient rotation angle (paragraph [0043]), an imager (paragraph [0026]) ; an imager positioner in communication with said imager and arranged to rotate said imager about an imager rotation axis (paragraph [0027]); a first imager translation mechanism in communication with said imager and arranged to translate said imager along a first imager translation axis; a second imager translation mechanism in communication with said imager and arranged to translate said imager along a second imager translation axis different than said first imager translation axis (paragraph [0027], [0037]-[0040]); and a control circuitry in communication with said imager positioner, said first imager translation 

Naylor et al fail to disclose that the control circuitry rotates the imager about said imager rotation axis by the patient rotation angle, the imager is a 3D imager, and translating along an imaging axis such that said 3D imager intersects said imaging axis, wherein said imaging axis is defined by the patient support platform and extends along a length of the patient support.  Also, the control circuitry is further arranged to control said 3D imager to image the patient contemporaneously with said translation along said imaging axis.
Fischer discloses an x-ray apparatus.  Fischer teaches that the control circuitry rotates the 3D imager about said imager rotation axis by the patient rotation angle (movable patient table, x-ray source, and detector controlled so that for example the x-ray radiator follows every tilting of the table or other movements in such a manner that the position and the radiation angle of the central beam also remain unchanged in relation to the patient and the detector; [0051]-[0052], Figures 7-8).  Also, translating along an imaging axis such that said imager intersects said imaging axis, wherein said imaging axis is defined by the patient support platform and extends along a length of the patient support (imaging components can be translated in all x,y, z directions around the patient via ceiling stand 18, included translated to intersect the axis of the patient support as shown in the arrangement of Figure 6; [0043]-[0048], Figure 9).

While Naylor describes robotic control of the patient table and robotic control of the tool (imager, [0026]), and describes that their movement can be dynamically coordinated ([0087], [0106]), Naylor fails to explicitly teach rotating the  imager by the patient rotation angle or translating along an imaging axis such that said imager intersects said imaging axis, wherein said imaging axis is defined by the patient support platform and extends along a length of the patient support, however, it would have been obvious to one of ordinary skill in the art, at the time the invention as made, to have modified the invention of Naylor so that the control circuitry rotates the imager about said imager rotation axis by the patient rotation angle or translates along an imaging axis such that said imager intersects said imaging axis, wherein said imaging axis is defined by the patient support platform and extends along a length of the patient support as taught by Fischer, in order to: (1) ensure that the imaging window stays focused on the desired region of the patient (Fischer, [0052]), (2) provide variability in the positioning of the x-ray radiator to irradiate the patient from any angle both in the longitudinal and the transverse directions (Fischer, [0044]), (3) allow for lateral images to be obtained ([0048]).
Furthermore, while Naylor refers to an “imager” ([0026]) carried by the robotic arm, Naylor does not explicitly refer to a “3D” imager, however it would have been obvious to one of ordinary skill in the art, at the time the invention as made, to have modified the combined invention of Naylor and Fischer to utilize a 3D imager attached to the robot arm as taught by Maschke, as 3D imaging will produce a higher quality and more accurate image to be presented to the doctor, in addition to other advantages such as better patient access (Maschke ([0051]).  Furthermore, in the combined invention of Naylor, Fischer, and Maschke, the control circuitry is further arranged to control said 3D imager to image the patient contemporaneously with said translation 

With respect to claim 2, Fischer discloses a patient support positioner in communication with the patient support platform and arranged to rotate the patient support platform about the first patient rotation axis, wherein said control circuitry is further arranged to control said patient support positioner to rotate said patient support platform about the first patient rotation axis by the patient rotation angle ([0051]-[0052], Figures 7-8).  With respect to claim 4, 16 Naylor et al disclose that the first patient rotation axis generally parallel to a floor of a treatment room (paragraph [0043]).  With respect to claims 11, 12, the method involves an inherent use of the modified apparatus described above.  With respect to claims 5, 9-10,13,18, in the absence of any showing of criticality or unexpected result, the timing of translation relative to imaging would have been an obvious design choice of known equivalents in the art to achieve predictable results.  With respect to claims 6,14, in the absence of any showing of criticality or unexpected results the specific amount of rotation would have been an obvious design choice to yield predictable results based on the procedure being performed.  With respect to claims 7,17, Maschke discloses the use of a C-arm type imaging system (Figure 1B).  Selection of a CT imager as well as a specific type of CT imager involves the selection of a known imager used in treatment planning (see applicant’s admission .   

Claims 3,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naylor et al (2010/0069920) in view of Fischer et al. (US 2005/0058257; hereinafter Fischer) and Maschke et al. (US 2009/0024025; hereinafter Maschke) as applied to claims 1,11 above, and further in view of Mihara et al (20040184579).  
With respect to claim 3, Naylor et al fail to disclose a patient support translation mechanism arranged to translate said patient support platform from a first patient position to any of a plurality of second patient positions such that the patient supported by said patient support platform is in a predetermined position, wherein, in said second patient position, the patient support platform is removed from said first patient position in at least two dimensions, wherein, prior to said translation of said imager along said imaging axis, said control circuitry is further arranged to control one of said first imager translation mechanism and said second imager translation mechanism to translate said imager along the translation axes from a first imager position to a second imager position, wherein, in said second imager position, said imager is arranged to intersect said imaging axis.  Mihara et al disclose radiation treatment in combination with CT imaging including mechanisms for adjusting the position of the patient in conjunction with a radiation source (paragraphs [0028]-[0029]).  It would have been obvious to one skilled in the art to have modified Naylor et al to combine the radiation source with the CT imager for positioning the patient relative thereto to yield predictable results of positioning the patient for both therapeutic as well as diagnostic procedures. Claim 15 involves the inherent use of the modified apparatus of Naylor et al as described above. 

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.

In response to applicant’s arguments regarding the limitation “control circuitry is further arranged to control said 3D imager to image the patient contemporaneously with said translation along said imaging axis”, examiner respectfully disagrees.
Applicant argues that Naylor cannot cure the deficiencies of Fischer, however, it should be noted that Naylor is the primary reference, while Fischer is the secondary teaching.
Furthermore, the examiner notes that the rejection also relies upon the Maschke reference to teach a 3D imager specifically, attached to a robotic arm.  As described by Maschke in regards to the robotically controlled imaging system and its method of use, the control circuitry is further arranged to control said 3D imager to image the patient contemporaneously with said translation along said imaging axis (control movement of imaging system; Maschke [0041]-[0043], Figures 4A-4C; CT-like imaging which involves movement of imaging system while imaging patient at various angles, [0045]-[0046], [0049], [0051], [0053], patient may be imaged using any number of different types of imaging techniques via robotic control of patient support and imaging system, [0056]).  As described by Maschke, providing an imaging system on a robotic arm to enable robotic control of the movement of the imaging system provides numerous benefits 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
/JONATHAN CWERN/Primary Examiner, Art Unit 3793